DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on April 12, 2021, were received. Claims 1, 4, 5, 10-12, 16 and 17 have been amended. Claims 2, 14 and 15 have been cancelled. None of the Claims are withdrawn from consideration. Claim 21 has been added as new. Therefore, Claims 1, 3-13 and 16-21 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 1, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1, 5-7, 9-14, 17-18 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0221925 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated April 12, 2021.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 3-4, 8, 15-16 and 19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0221925 A1), as applied to Claims 1, 5-7, 9-14, 17-18 and 20, and in further view of Tatebayashi et al. (US 2005/0221173 A1), has 

Reasons for Allowance
6.	Claims 1, 3-13 and 16-21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claim 1, the closest prior art, Kim et al. (US 2015/0221925 A1), teach a power storage device comprising: a case; an electrode body located in the case; at least one tape which extends between first and second principal surfaces of the electrode body to integrate the positive electrode, the negative electrode and the separator together, and an insulating layer located in a recessed portion formed at a principal surface of the electrode body.  The closet prior art do not teach, fairly suggest or render obvious wherein the bonding layer, located in a recessed portion formed by  edges of the at least one tape cooperating with the first principal surface of the electrode body to define a recessed portion at the first principal surface of the electrode body, is electrically insulating and bonds the electrode body to an inner surface of the case.
	With regard to independent Claim 10, the closest prior art, Kim et al. (US 2015/0221925 A1), teach a power storage device comprising: a case; an electrode body located in the case, and the electrode body and the inner surface of the case separated by an insulating layer. The closet prior art do not teach, fairly suggest or render obvious wherein the positive and negative electrodes of the electrode body contain a resin binder, the electrode body and the inner surface of the case are bonded together by a bonding layer which contains the same resin binder as the positive and negative electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725